“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Law Office of Alekxia Torres Stallings
Alekxia Torres Stallings, SBN296418
1318 K. Street

Bakersfield, CA 93301

Tel: (661)326-0857

Fax: (661)326-0936

Email: lextorres@lawtorres.com

Attorney for:
OMAR CESAR SOTELO

FILED

SUL 18 2019

LERK, U.S. DISTRICT CQUAT
EASTERN DISTRICT E(CALIJZORNIA:

Ww QEPUTLCLERK.

   
     

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
v.
OMAR CESAR SOTELO,

Defendants.

 

 

 

Case No. 1:12-CR-00063 LJO-SKO

ORDER TO RELEASE
DEFENDANT

TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA

K. OBERTO AND LAUREL MONTOYA AND BRIAN ENOS, ASSISTANT UNITED

STATES ATTORNEY:

COMES NOW Defendant, OMAR CESAR SOTELO (Booking No.: 2250727), by and

through his attorney of record, Alekxia Torres Stallings, hereby requests that the defendant be

released to his fiancé, Pearl Rosales, from the Kern County Sheriff Office, Lerdo Facility. Ms.

Rosales will act as Mr. Sotelo’s 3" party custodian and transport defendant to and from the Kern

Mental Health- Gate Program.
H
Ht
H
/
//

 

 
-

oOo So ND AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ORDER

IT IS HEREBY ORDERED that the defendant, who is currently housed at the Kern

County Sherriff’s Office, Lerdo Facility, be released to Pearl Rosales, who will act as third party

custodian. Ms. Rosales shall transport Mr. Sotelo to and from the Kern Mental Health- Gate

Program.

DATED: (8 20/9 Abide K OLS

MAGISTRATE JUDGE SHEILA K. OBERTO

 

 
